Bv the Court
It is convenient, and will tend to prevent multiplicity of suits and unnecessary labor to the court, that, in a proceeding in error, all the parties interested in the judgment, which it is sought to reverse, should be brought before the court,' so that the affirmance, reversal or modification of the judgment, when made, shall bind all the parties. It is, moreover, evident that the judgment in this case, as it now stands, is less prejudicial to the parties not joined in the petition in error than it would be if modified so as to relieve the plaintiff in error from its operation; and those parties should have an opportunity to be heard.
The motion will, therefore, be sustained; but the order of. dismissal will be conditional, and allow the parties to be made by amendment of the petition, and service of a summons within thirty days. If the time be too short, an application can be made for an extension.